DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed June 1, 2022, has been entered.  Claim 1 has been amended as requested.  Claims 2 and 4-6 have been cancelled.  Thus, the pending claims are 1, 3, 7-9, and 15-20, with claims 3 and 15-20 being withdrawn as non-elected.  
Said amendment is sufficient to withdraw the objection to the drawings as set forth in section 5 of the last Office action (Non-Final Rejection mailed March 15, 2022).  Additionally, said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 8 and 9 of the last Office action.  Furthermore, the rejection of the claims under 35 USC 103 as set forth in sections 12 and 13 of the last Office action are hereby withdrawn in view of said amendment.  However, the following new prior art rejection is set forth below.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0277258 issued to Otsuka et al. 
Otsuka teaches a cleaning sheet comprising a substrate sheet (i.e., carrier sheet) and a plurality of long-fiber bundles 3 of continuous filaments (i.e., tow fibers) (abstract, sections [0027] and [0035], and Figure 1).  The cleaning sheet is rectangular in shape, having longitudinal Y edges and transverse X edges (and a Z-direction perpendicular thereto) (section [0031] and at least Figures 1, 3a, and 12).  The long-fiber bundles 31 are bonded together by a plurality of fiber-joining sections 32 (i.e., a plurality of elongate secondary bonds disposed on at least a portion of the tow fibers) and bonded to the substrate sheet 2 by sheet joining sections 21 (i.e., a plurality of primary bonds bonding the tow fibers to the carrier to form a plurality of discrete spaced apart tufts of tow fibers having a tow thickness in the z-direction), which overlap a portion of the fiber-joining sections 32 (such that sections 32 also join the portion of tow fibers to the carrier sheet) (abstract, section [0027], and Figures 1 and 12).  Figures 1 and 4 can be interpreted as having a pair of fiber-joining sections 32 (i.e., pair of elongate secondary bonds) per row of bonds transverse to the longitudinal tow fibers, wherein said sections 32 are disposed on at least a portion of discrete tufts of tow fibers and bridging at least two adjacent pluralities of discrete tufts of tow fibers (i.e., sections 32 disposed on tufts of tow between two linear cut sections 24 divided into two adjacent discrete tufts by sections 32 such that sections 32 “bridge” the two adjacent discrete tufts).  Alternately, Figures 10 and 11 can be interpreted as showing pairs of fiber-joining sections 32 (i.e., pairs of elongate secondary bonds) comprising one of the sections 32 positioned diagonally to an upper right and a corresponding section 32 positioned adjacent thereto and diagonally to an upper left, wherein said pair of diagonal fiber-joining sections 32 bridge two adjacent pluralities of tow fibers 3, 3. The long-fiber bundles are cut by a plurality of linear cut sections 24 (i.e., slits) extending in a region between adjacent sheet joining sections 21 (abstract, section [0027], and Figures 1 and 12).  Figures 3a, 3b, and 4 show that the linear cut sections 24 cut through the long-fiber bundles 31 and the substrate sheet 2 to form tufts across the surface of the cleaning article (i.e., a field of tufts having two opposed tuft longitudinal edges).   
 Thus, Otsuka teaches applicant’s claim 1 with the exception that the cleaning article comprises 4-10 pairs of secondary bonds.  While Otsuka fails to exemplify 4-10 pairs of fiber-joining sections 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of bonds to achieve a desired pattern and/or number and size of tufts.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 1 is rejected as being obvious over the cited prior art.  
Regarding claims 7-9, while the cited prior art fails to explicitly teach the recited placement of secondary bond pairs with respect to the tuft longitudinal edges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the pattern of fiber-joining sections 32 (i.e., secondary bond pairs) in the manner described in claims 7-9 in order to produce a desired brush pattern.  Such a modification would have yielded predictable results to the skilled artisan.  Rearrangement of parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 7-9 also stand rejected as being obvious over the cited prior art.



Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the rejection of the claims over Otsuka by arguing the reference does not disclose pairs of secondary bonds bridging at least two adjacent pluralities of discrete tufts of tow fibers (Amendment, page 6, 2nd paragraph).  In response, as set forth above, Figures 1 and 4 can be interpreted as having a pair of fiber-joining sections 32 (i.e., pair of elongate secondary bonds) per row of bonds transverse to the longitudinal tow fibers, wherein said sections 32 are disposed on at least a portion of discrete tufts of tow fibers and bridging at least two adjacent pluralities of discrete tufts of tow fibers (i.e., sections 32 disposed on tufts of tow between two linear cut sections 24 divided into two adjacent discrete tufts by sections 32 such that sections 32 “bridge” the two adjacent discrete tufts).  Therefore, applicant’s argument is found unpersuasive and the above rejection stands.  



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 20, 2022